UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERIC ROGERS,

                           Plaintiff,                19 Civ. 10332 (KPF)
                    -v.-
                                                         ORDER
MONGKOL EATERY LLC, et al.                         OF DISCONTINUANCE

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      By letter dated February 11, 2020, the parties reported to the Court that

they have reached a settlement in this case. Accordingly, it is hereby:

      ORDERED that this action be conditionally discontinued without

prejudice and without costs; provided, however, that within two hundred and

ten (210) days of the date of this Order, the parties may submit to the Court

their own Stipulation of Settlement and Dismissal for the Court to So Order.

Otherwise, within such time Plaintiff may apply by letter for restoration of the

action to the active calendar of this Court in the event that the settlement is

not consummated. Upon such application for reinstatement, the parties shall

continue to be subject to the Court’s jurisdiction, the Court shall promptly

reinstate the action to its active docket, and the parties shall be directed to

appear before the Court, without the necessity of additional process, on a date

within ten (10) days of the application, to schedule remaining pretrial

proceedings and/or dispositive motions, as appropriate. This Order shall be

deemed a final discontinuance of the action with prejudice in the event that
Plaintiff has not requested restoration of the case to the active calendar within

such 210-day period.

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case.

      SO ORDERED.

Dated: February 12, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        2
